DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

 Status of Claims 
Claims 12-17 & 19-22 are pending in this instant application per remarks and claim amendments filed on 01/04/2022 by Applicant, wherein Claims 12, 21 and 22 are three independent claims reciting method, system and non-transitory computer readable medium claims with Claims 13-20 dependent only on independent method Claim 12.  Said claim amendments have amended all three/3 independent Claims 12, 21 & 22 as well as dependent Claims 13, 15-17 & 19-20, while Claim 18 is cancelled.          
This Office Action is a final rejection in response to the remarks and the claim amendments filed by the Applicant on 04 JANUARY 2022 for its original application of 06 JANUARY 2020 that is titled:           “Method for Verifying a Digital Map of a More Highly Automated Vehicle (HAV), especially of a Highly Automated Vehicle”.          
Accordingly, amended Claims 12-17 & 19-22 are now being rejected herein.       

Based on the amended Abstract submitted by the Applicant on 01/04/2022, it has been considered and entered.  Examiner notes that the amended Abstract is now within the range of 50 to 150 words in length.             

Based on amendments to Claims 12, 17, 21 & 22 submitted on 01/04/2022 that have been considered & entered, the previous Claim Objections are hereby withdrawn.               


Based on amendments to Claims 12-17 & 19-22 filed on 01/04/2022 that have been considered and entered, the previous Claim Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn.           

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed 
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 12-17 & 19-22 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant on 01/04/2022 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.)                        

Exemplary Analysis for Rejection of Claims 12-20 

Independent Claim 12 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2018/ 0202814 filed by Kudrynski et al. hereinafter “Kudrynski”) in view of US Patent No. 8,781,688 issued to Sandblom, Fredrik (hereinafter “Sandblom”), and further in view of Pub. No. US 2020/ 0141740 filed by Hamer, Henning (hereinafter “Hamer”), and further in view of Pub. No. US 2018/ 0089518 filed by Yamashita et al. (hereinafter “Yamashita”), and as described below for each claim/ limitation.            

Examiner notes that all claims have been copied as recited by the Applicant to 
keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 12, Kudrynski teaches ---   
12. (New)   A method for a highly automated vehicle (HAV), the method comprising:           
(see at least:   Kudrynski Abstract and Summary of the Invention in paras [0011]-[0207]; & para [0005] about {“It has been recognised, however, that the data contained within standard maps is insufficient for various next generation applications, such as highly automated driving in which the vehicle is able to automatically control, for example, acceleration, braking and steering without input from the driver, and even fully automated "self-driving" vehicles.  For such applications, a more precise digital map is needed.  This more detailed digital map typically comprises a three-dimensional vector model in which each lane of a road is represented separately, together with connectivity data to other lanes.  For the purposes of this application, a digital map of this form will be referred to as a "planning map" or "high definition (HD) map".”};  which together are the same as claimed limitations above)      


Kudrynski teaches ---    
providing a digital map in a driver assistance 
system of the HAV;          
(see at least:   Kudrynski ibidem; & Field of the Invention in para [0001] about {“This invention relates, in certain aspects and embodiments, to methods and systems for improved positioning accuracy relative to a digital map, & which is needed for highly and fully automated driving applications. Such methods & systems may use localisation reference data associated with a digital map.  In further aspects, the present invention relates to the generation of localisation reference data associated with a digital map, including the format of the reference data, and the use of the reference data.  For example, embodiments of the invention relate to the use of the reference data through a comparison to sensed data from a vehicle to accurately position the vehicle on the digital map.  Other embodiments relate to the use of the reference data for other purposes, not necessarily in techniques which also use sensed data from a vehicle.  For example, further embodiments relate to the use of the generated reference data for reconstructing a view from a camera associated with a vehicle.”}; & para [0005] already cited above; & para [0009] about {“It has been recognised by the Applicant that in order to use such planning maps for highly and fully automated driving applications, it is necessary to know the position of a vehicle relative to the planning map to a high degree of accuracy.  The traditional technique of determining the current location of a device using navigation satellites or terrestrial beacons provides an absolute position of the device to an accuracy of around 5-10 metres; this absolute position is then matched to a corresponding position on the digital map.  While this level of accuracy is sufficient for most traditional applications, it is not sufficiently accurate for next generation applications, where positions relative to the digital map are required at sub-metre accuracy even when travelling at high speeds on the road network.  An improved positioning method is therefore required.”}; & para [0254] about {“In embodiments, the longitudinal position of the vehicle can be determined by comparing a real-time scan of the environment around the vehicle, and preferably on one or both sides of the vehicle, to a reference scan of the environment that is associated with the digital map.  From this comparison, a longitudinal offset, if any, can be determined, and the position of the vehicle matched to the digital map using the determined offset.  The position of the vehicle relative to the digital map can therefore always be known to a high degree of accuracy.”}; & para [0274] about {“The system also comprises a horizon provider unit, and which uses the determined position of the vehicle and data within the digital map to provide information (referred to as a "horizon data") concerning the upcoming portion of the navigable network that the vehicle is about to traverse.  This horizon data can then be used to control one or more systems within the vehicle to perform various assisted or automated driving operations, e.g. adaptive cruise control, automatic lane changing, emergency brake assistance, etc.”};  which together are the same as claimed limitations above)      


Kudrynski teaches ---      
determining a present vehicle position and locating the vehicle position in the digital map;          
(see at least:   Kudrynski ibidem; & paras [0064]-[0066] about {“[0064] In some preferred embodiments the data is used in determining a position of a vehicle relative to the digital map.  The digital map thus comprises data representative of navigable elements along which the vehicle is travelling.  The method may comprise obtaining the localisation reference data associated with the digital map for a deemed current position of the vehicle along a navigable element of the navigable network; determining real time scan data by scanning the environment around the vehicle using at least one sensor, wherein the real time scan data comprises at least one depth map indicative of an environment around the vehicle, each pixel of the at least one depth map being associated with a position in the reference plane associated with the navigable element, and the pixel including a depth channel representing the distance to a surface of an object in the environment along the predetermined direction from the associated position of the pixel in the reference plane as determined using the at least one sensor; calculating a correlation between the localisation reference data and the real time scan data to determine an alignment offset between the depth maps; & using the determined alignment offset to adjust the deemed current position to determine the position of the vehicle relative to the digital map.  It will be appreciated that the localisation reference data that is obtained relates to the navigable element along which the vehicle is travelling.  The depth map of the localisation reference data, which is indicative of the environment around the navigable element is hence indicative of the environment around the vehicle. ...... [0065] In accordance with a further aspect of the invention there is provided a method of determining a position of a vehicle relative to a digital map, the digital map comprising data representative of navigable elements of a navigable network along which the vehicle is travelling, the method comprising: ...... [0066] obtaining localisation reference data associated with the digital map for a deemed current position of the vehicle along a navigable element of the navigable network, wherein the location reference data comprises at least one depth map indicative of an environment around the vehicle projected on to a reference plane, said reference plane being defined by a reference line associated with the navigable element, each pixel of the at least one depth map being associated with a position in the reference plane associated with the navigable element along which the vehicle is travelling, and the pixel including a depth channel representing the distance to a surface of an object in the environment along a predetermined direction from the associated position of the pixel in the reference plane; & paras [0072]-[0073] about {“[0072] In accordance with a further aspect of the invention there is provided a method of determining a position of a vehicle relative to a digital map, the digital map comprising data representative of a junction through which the vehicle is travelling, the method comprising: ...... [0073] obtaining localisation reference data associated with the digital map for a deemed current position of the vehicle in the navigable network, wherein the location reference data comprises at least one depth map indicative of an environment around the vehicle projected on to a reference plane, said reference plane being defined by a reference line defined by a radius centred on a reference point associated with the junction, each pixel of the at least one depth map being associated with a position in the reference plane associated with the junction through which the vehicle is travelling, and the pixel including a depth channel representing the distance to a surface of an object in the environment along a predetermined direction from the associated position of the pixel in the reference plane; & paras [0078]-[0079] & [0086]-[0088] & [0102]-[0104] & [0107]-[0108] & [0118]-[0120] & [0126]-[0127] & [0133]-[0134] & [0148]-[0149] & [0154]-[0155] & [0161]-[0162] and [0252]-[0254];  which together are the same as claimed limitations above)     


Kudrynski teaches ---      
(a sensor-requirement model) that defines for each of the predefined plurality of features, a respective sensor required for detection of the respective feature and a respective type of use of the respective sensor required for the detection of the respective feature;
(a sensor-availability model) that indicates, for each of one or more of the respective sensors of (the sensor-requirement model), a respective current availability of the respective sensor, which indicates for the respective predefined plurality of features whether the respective sensors identified in the model for the respective features are available for the respective types of uses of the sensors identified in the model for the respective features;   and
(see at least:   Kudrynski ibidem and citations listed above;  & para [0039] about {“It has been found that using an average of multiple sensed data points in determining the distance value for the depth channel for a given pixel may lead to erroneous results.  This is because there is a likelihood that at least some of the sensed data points indicative of the position of the surface of an object from the reference plane along the applicable predetermined direction, and which are considered to map to a particular pixel, may relate to surfaces of different objects.  It will be appreciated that, due to the compressed data format, an extended area of the environment may map to the area of the pixel in the reference plane.  A considerable amount of sensed data, i.e. number of sensed data points may therefore be applicable to that pixel.  Within that area, there may be objects located at different depths relative to the reference plane, including objects which may overlap another object over only a short distance in either dimension, e.g. trees, lampposts, walls, as well as moving objects.  The depth values to the surface of an object represented by the sensor data points applicable to a particular pixel may therefore exhibit considerable variance.”}; & para [0051] about {“In accordance with the invention in any of its aspects or embodiments, other channels associated with pixels may alternatively or additionally be used.  For example, further channels may be indicative of one or more of: a thickness of the object at around the distance along the predetermined direction from the reference plane from the position of the pixel indicated by the depth channel of the pixel; a density of reflected data points at around the distance along the predetermined direction from the reference plane from the position of the pixel indicated by the depth channel of the pixel; a colour at around the distance along the predetermined direction from the reference plane from the position of the pixel indicated by the depth channel of the pixel; and a texture at around the distance along the predetermined direction from the reference plane from the position of the pixel indicated by the depth channel of the pixel. Each channel may comprise a value indicative of the relevant property.  The value is based upon applicable sensor data obtained, which may be obtained from one or more different types of sensor as appropriate, e.g. a camera for colour or texture data.  Each value may be based upon multiple sensed data points, and may be an average of values from said multiple sensed data points.”}; & para [0195] about {“The comparison of the real time scan data to the localisation reference data that may be performed in accordance with the invention in its various aspects and embodiments, whether by comparison of depth maps, or through comparison of point clouds, or a reconstructed and real time image, may be performed over a window of data.  The window of data is a window of data in the direction of travel e.g. longitudinal data.  Thus, windowing the data allows the comparison to take account of a subset of the available data.  The comparison may be performed periodically for overlapping windows.  At least some overlap in the windows of data used for the comparison is desirable.  For example, this may ensure that the differences between neighbouring calculated e.g. longitudinal offset values are smoothed over the data.  The window may have a length sufficient for the accuracy of the offset calculation to be invariant to transient features, preferably the length being at least 100 m.  Such transient features may be, for example, parked vehicles, overtaking vehicles or vehicles travelling the same route in the opposite direction.  In some embodiments, the length is at least 50 m.  In some embodiments, the length is 200 m.  In this way, the sensed environment data is determined for a stretch(e.g. a longitudinal stretch) of road, the `window`, e.g. 200 m, and the resultant data is then compared to the localisation reference data for the stretch of road.  By performing the comparison over a stretch of road of this size, i.e. one that is substantially larger than the length of the vehicle, non-stationary or temporary objects, such as other vehicles on the road, vehicles stopped on the side of the road, etc, will typically not impact the result of the comparison.”}; & para [0232] about {“FIG. 19A shows a way in which objects may be projected on to a circular depth map at different angular positions;”};  which together are the same as claimed limitations above)         

Kudrynski teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a/the sensor-requirement model’ and ‘a sensor-availability model’.  However, Sandblom teaches them explicitly.            
(see at least:   Sandblom Abstract; and C1,~L35 to C2,~L44 to include {“Achieving high track scores can be assessed by building detailed sensor models, improving present sensors or adding multiple sensors, also known as sensor fusion.”}; & C3,~L53 to C4,~L5 to include {“According to a further advantageous method step, in a tracking system a sensor model can be built which at least comprises one or more of (i) a probability that the driver notices one or more object; (ii) an accuracy of a driver monitoring camera presenting a driver's head and/or gaze direction; (iii) a relation between head/gaze direction and position of one or more objects viewed by the driver; (iv) a probability that the driver looks at non-objects; (v) an impact on track confidence as a function of driver attention.”};  & C6,~L22-53 to include {“Common tracking filters are the so called Kalman filter, e.g. with modifications such as the Extended Kalman filter or Unscented Kalman filter to handle nonlinearities, or Monte Carlo methods such as particle filters, which is a widely used filter based on Monte Carlo methods. A tracking system 52 uses process models and sensor models to calculate the result.  The resulting track is a combination of all received data, and estimation errors are therefore correlated in time, although smaller than the measurement error.”};  & C9,~L53 to C10,~L40 to include {“The driver is an information provider and can favourably be modelled as a sensor additional to one or more external sensors which monitor the environment.  If the driver looks quickly or often to some point there is a high probability that something is there, e.g. an approaching vehicle (object) or the like. ……. By incorporating driver focus/attention as a sensor capable of generating measurements, new tracks can be quickly started, thus increasing the track score in order to gain higher confidence values. This is formally achieved by making a sensor model in the tracking theory sense, modelling (at least): the probability that a driver notices an object (a function of the driver field of view), (i) the accuracy of which the driver monitoring camera presents the head/gaze direction, (ii) the relation between head/gaze direction and position of viewed objects (iii) the probability that the driver looks at "non-objects" (iv) the impact on track confidence as a function of driver awareness.”};  & Claim 10;  which together are the same as claimed limitations above to include ‘a/the sensor-requirement model’ and ‘a sensor-availability model’)            

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Kudrynski with the teachings of Sandblom.  The motivation to combine these references would be to provide improved methods of generating localisation reference data associated with a digital map e.g. for providing a "planning map", which may be used in determining the position of a vehicle relative to the map, as well as in other contexts (see para [0010] of Kudrynski), and achieving high track scores can be assessed by building detailed sensor models, and in improving present sensors or adding multiple sensors, also known as sensor fusion (see C1,~L35-37 of Sandblom).                


Kudrynski and Sandblom teach ---       
(an environment model) that identifies for each of the predefined plurality of features, whether the feature is (expected to be currently blocked) from view by one or more static and/or dynamic objects in surroundings of the HAV, wherein the selecting is performed so that the one or more of the predefined plurality of features includes only those respective features of the predefined plurality of features for which both (a) the sensor and type of use defined in the sensor-requirement model for the respective feature are indicated to be available by the sensor-availability model and (b) the environment model (does not identify an expectation to be currently blocked);            
(see at least:   Kudrynski ibidem and citations listed above; & para [0171] about {“The localisation reference data may be used to determine a reference point cloud indicative of the environment around the vehicle which corresponds to a point cloud that would be expected to be generated by the at least one sensor of the vehicle.  Where the reference point cloud was obtained using the same type of sensors as those of the vehicle, this may be straightforward, and all of the localisation reference data may be used in constructing the 3D reference point cloud.  Similarly, under certain conditions, data sensed by one type of sensor may be similar to that sensed by another.  For example, objects sensed by a laser sensor in providing the reference localisation data may be expected to also be sensed by a camera of a vehicle during daylight.  However, the method may comprise including only those points in the 3D point cloud that would be expected to be detected by a sensor or sensors of the type associated with the vehicle and/or expected to be detected under current conditions.  The localisation reference data may comprise data which enables an appropriate reference point cloud to be generated.”}; & paras [0173]-[0177], [0180], [0184], [0187], [0194], [0303]-[0304] & [0306]-[0307] for expected to be sensed/ detected/ obtained/ seen;  which together are the same as claimed limitations above)            
(see at least:   Sandblom ibidem and citations listed above)    

Kudrynski (teaches about a three dimensional vector model with each lane of a road being representative separately) AND Sandblom (teaches about multiple sensor based models) teach as disclosed above, but they may not explicitly disclose about ‘an environment model’.  However, Hamer teaches it explicitly.            
(see at least:   Hamer Abstract and Brief Summary in paras [0005]- [0020];  & para [0024] about {“FIG. 1 shows a block diagram of a system 100 for generating and/or updating a digital model of at least one sub-region of a digital map, said digital model being assembled from sections. The system includes a backend device 102, a network 112 and two vehicles 114, 122.  The vehicles 114, 122 drive along a road 130 with two driving lanes that are separated by the dashed lane marking 134.  The first vehicle 116 has a camera 116 for recording images of environment in the direction of travel, represented by the dashed cone.  The first vehicle has a first processor 120, in which from environment images a first 2D/3D sub-model of the environment is computed.  This 2D/3D model represents an approximately 100×100 m large section of a digital overall model of the environment, or a digital map.  In the camera's field of view, environment points such as a road sign 132, the lines of the road marking 135, and a group of trees, which, which are represented in the 2D/3D sub-model as feature points of the environment.  The group of trees is modeled by a visual descriptor.  The environment points can be classified into different degrees of detail of the digital model.  The road sign 132 is an object of the lowest degree of detail, the road marking 134 is an object of the medium degree of detail and the group of trees with their characteristic tree crown silhouette is an object of the highest degree of detail.  The first vehicle 118 has a transmission/reception device 118 for transmitting the first 2D/3D sub-model via the network 112 to a transmission/reception device 108 in the backend 102.  In the same manner as the first vehicle 114 the second vehicle 122 also has a camera 124 for recording images of the environment. The second vehicle 122 has a second processor 128, in which a second 2D/3D sub-model of the environment is computed from the environment images.  The second vehicle 118 has a transmission/reception device 122 for transmitting the second 2D/3D sub-model via the network 112 to the transmission/reception device 108 in the backend 102.”};  which together are the same as claimed limitations above to include ‘an environment model’)        
Examiner notes that Hamer reference also teaches about other claimed limitations.   

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Kudrynski and Sandblom with the teachings of Hamer.  The motivation to combine these references would be to provide improved methods of generating localisation reference data associated with a digital map e.g. for providing a "planning map", which may be used in determining the position of a vehicle relative to the map, as well as in other contexts (see para [0010] of Kudrynski), and achieving high track scores can be assessed by building detailed sensor models, and in improving present sensors or adding multiple sensors, also known as sensor fusion (see C1,~L35-37 of Sandblom), and to create digital road models in a backend from a plurality of sections, where each section represents a digital sub-model, and such a digital sub-model can be generated by a vehicle from camera images, which the vehicle records while driving along the road, and   such a digital sub-model is uploaded from the vehicle to the backend (see para [0004] of Hamer).           

Kudrynski (teaches about a three dimensional vector model with each lane of a road being representative separately) AND Sandblom (teaches about multiple sensor based models) AND Hamer (teaches about environment model) teach as disclosed above, but they may not explicitly disclose about ‘expected to be currently blocked’ and ‘does not identify an expectation to be currently blocked’.  However, Miksa teaches them  explicitly.            
(see at least:   Miksa Abstract and Summary of the Invention in paras [0034]-[0038];  & paras [0070]-[0073] about {“[0070] FIG. 17 illustrates a scenario in which there are two or more markers 400, 400' existing close enough to meet the error model.  In such case, the vehicle 402 positions itself against those objects, receiving the correct position and heading on the lane. ……  [0071] FIG. 18 is an error model.  Consistent and a known error model in the neighborhood of a marker 400 allows new lane guidance possibilities. Here, marker 400 has an absolute positioning of +/-2 m, but is positioned relative to reference axis 404 with accuracy of +/-10 cm.  In the neighborhood of the marker 400 (i.e., +/-100 m), objects on respective cross-sections 410 are positioned relatively to the marker 400 with accuracy of +/-50 cm along the axis 404.  A vehicle 402 is positioned +/-20 cm in cross distance the to centreline 404. …… [0072] Thus, the vehicle 402 can be positioned relatively to the axis 404 with accuracy of +/-20 cm.  A cross-section 410 can indicate with which marker 400 it is relatively positioned.  The error values are consistent in the area of marker neighborhood. The marker 400 could have a higher absolute positioning error, but that does not limit the ability for a vehicle 402 to be accurately positioned in relation to the roadway geometry and other database objects. …… [0073] Adding new objects 414 representing dynamic content in relation to markers 400 allows for in-vehicle devices and applications of dynamic content.  External objects 414 can be added to the model even if they don't meet the relative error criteria.  Using relative map matching algorithms, such objects 414 can be positioned relative to the reference axis 404 and provide information to vehicles 402. Such objects 414 can be dynamically distributed by service providers over a GSM network or digital radio channels or the like.  Dynamic objects 414 might include such things as variable signs content (warning and limits), road constructions and other limitations, accident information, damage road sections, and the like.”};  which together are the same as claimed limitations above to include ‘expected to be currently blocked’ and ‘does not identify an expectation to be currently blocked’)       
Examiner notes that Miksa reference may also teach about other claimed limitations.   

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Kudrynski, Sandblom and Hamer with the teachings of Miksa.  The motivation to combine these references would be to provide improved methods of generating localisation reference data associated with a digital map e.g. for providing a "planning map", which may be used in determining the position of a vehicle relative to the map, as well as in other contexts (see para [0010] of Kudrynski), and achieving high track scores can be assessed by building detailed sensor models, and in improving present sensors or adding multiple sensors, also known as sensor fusion (see C1,~L35-37 of Sandblom), and to create digital road models in a backend from a plurality of sections, where each section represents a digital sub-model, and such a digital sub-model can be generated by a vehicle from camera images, which the vehicle records while driving along the road, and   such a digital sub-model is uploaded from the vehicle to the backend (see para [0004] of Hamer), and to enable a more practical and efficient implementation of the precise lane guidance system and method (see para [0033] of Miksa).            


Kudrynski, Sandblom, Hamer and Miksa teach ---       
based on the selection, selectively for each respective one of the selected one or more of the predetermined plurality of [[features:    
[[         
(see at least:   Kudrynski ibidem and citations listed above)    
(see at least:   Sandblom ibidem and citations listed above)    
(see at least:   Hamer ibidem and citations listed above)            
(see at least:   Miksa ibidem and citations listed above)            


Kudrynski, Sandblom, Hamer and Miksa teach ---       
detecting at least one actual feature property of the respective feature in the environment of the HAV using the respective [[sensor the sensor-requirement model defines for the respective feature according to the respective type of use the sensor-requirement model defines for the respective feature;          
(see at least:   Kudrynski ibidem and citations listed above)         
(see at least:   Sandblom ibidem and citations listed above)    
(see at least:   Hamer ibidem and citations listed above)            
(see at least:   Miksa ibidem and citations listed above)            


Kudrynski, Sandblom, Hamer and Miksa teach ---       
comparing the detected at least one actual feature property of the respective feature to a respective setpoint feature property;   and 
determining at least one difference value as a result of the comparison;   and         
verifying the digital map at least in part based on the one or more difference values, the digital map being classified as not up-to-date if the one or more difference values reach[[ or exceed[[ respective specified threshold deviation values[[, and being classified as up-to-date if the one or more difference values remain[[ below the respective specified threshold deviation values[[.                 
(see at least:   Kudrynski ibidem and citations listed above; & para [0032] about {“and is therefore particularly useful in combination with some aspects and embodiments of the invention in which a reference image or point cloud is compared to an image or point cloud obtained based upon real time data sensed by camera(s) of a vehicle.”}; & para [0051] about {“Each channel may comprise a value indicative of the relevant property.  The value is based upon applicable sensor data obtained, which may be obtained from one or more different types of sensor as appropriate, e.g. a camera for colour or texture data.  Each value may be based upon multiple sensed data points, and may be an average of values from said multiple sensed data points.”}; & para [0086] about {“The method comprises receiving real time scan data obtained by scanning an environment around the vehicle; retrieving localisation reference data associated with the digital map for a deemed current position of the vehicle in relation to the digital map, (e.g. wherein the localisation reference data comprises a reference scan of the environment around the deemed current position), optionally wherein said reference scan has been obtained throughout the digital map from at least one device which has previously travelled along the route;  comparing the real time scan data to the localisation reference data to determine an offset between the real time scan data and the localisation reference data; & adjusting the deemed current position based on said offset.  The position of the vehicle relative to the digital map can therefore always be known to a high degree of accuracy. ......The present invention, in certain aspects at least, solves this problem by having reference scan data throughout the digital map and by scanning the environment around the vehicle in real time.  In this way, the present invention may allow real time scan and reference data to be compared such that the position of the vehicle relative to the digital map is always known to a high degree of accuracy.”}; & para [0100] about {“In embodiments in which the localisation reference data and the real time scan data are each in respect of left & right sides of the vehicle, the comparison of the real time scan data from the left side of the vehicle with the localisation reference data from the left side of the navigable element and the comparison of the real time scan data from the right side of the vehicle with the localisation reference data from the right side of the navigable element may be a single comparison.  Thus, when the scan data comprises data from the left side of the navigable element and data from the right side of the navigable element, the scan data may be compared as a single data set, significantly reducing the processing requirements compared to where the comparison for the left side of the navigable element and the comparison for the right side of the navigable element are performed separately.”}; & para [0117] about {“In some embodiments, each pixel has a colour indicative of the value of the depth channel of the pixel.  The comparison of the depth values of the corresponding pixels may then comprise comparing the colours of the corresponding pixels of the depth map.  The difference in colour between the corresponding pixels may be indicative of the lateral alignment offset between the pixels, e.g. when the depth map has a fixed depth resolution.”}; & para [0123] about {“The determined lateral alignment offset of between corresponding pixels is, as described above, preferably based on the difference in the values indicated by the depth channel data of the pixels, e.g. by reference to the colours of the pixels.”}; & para [0134] about {“These steps are preferably repeated for any number of times as needed, until such a time that there is zero, or substantially zero, longitudinal offset, lateral offset and skew.”}; & para [0168] about {“In some preferred embodiments the 3D point cloud obtained based upon the localisation reference data is compared to a 3D point cloud indicative of the environment around the vehicle (i.e. when travelling on the relevant element or through the junction) obtained based on the real time scan data.  The position of the vehicle may then be adjusted based on this comparison, rather than a comparison of depth maps, e.g. raster images.”}; & para [0173] about {“Where the method further comprises comparing the 3D reference point cloud to a 3D point cloud obtained based on the real time scan data, the 3D point cloud of the real time scan data is then based on data obtained from a radar scanner.  The vehicle may include only a radar scanner.”}; & para [0174] about {“Where the method further comprises comparing the 3D reference point cloud to a 3D point cloud obtained based on the real time scan data, the 3D point cloud of the real time scan data may then be based on data obtained from a camera under conditions of darkness.”}; & para [0176] about {“The method may further comprise determining a real time view of the environment around the vehicle using the one or more cameras, and comparing the reference view to the real time view obtained by the one or more cameras.”}; & paras [0191]-[0192] about {“[0191]These aspects of the invention are particularly advantageous in allowing a reference view to be constructed that may be compared to a real time view obtained by the camera(s) of a vehicle, but based upon localisation reference data which may be obtained from different types of sensor. …… [0192] about {“In these further aspects and embodiments of the invention, the results of the comparison of the reference and real time views may be used as desired.  For example, the results of the comparison may be used in determining the position of the vehicle as in the earlier described aspects and embodiments. The method may comprise calculating a correlation between the real time view and the reference view to determine an alignment offset between the views; and using the determined alignment offset to adjust a deemed current position of the vehicle to determine the position of the vehicle relative to the digital map.”}; & para [0195] cited above already; & para [0236] about {“FIG. 20C shows a lateral correction derived from histogramming differences between pixel depth values for corresponding pixels in the reference and real time depth maps;”}; & para [0268] about {“In embodiments, the sensed environment data is determined for a longitudinal stretch of road, e.g. 200 m, and the resultant data, e.g. image data, then compared to the localisation reference data for the stretch of road.  By performing the comparison over a stretch of road of this size, i.e. one that is substantially larger than the length of the vehicle, non-stationary or temporary objects, such as other vehicles on the road, vehicles stopped on the side of the road, etc, will typically not impact the result of the comparison.”}; & para [0287] about {“Due to the way in which data is compressed, a group of sensor measurements will be mapped to a particular pixel.  Rather than determine a depth value to be associated with the pixel that corresponds to an average of the different distances according to the group of sensor measurements, it has been found that greater accuracy may be obtained where the closest distance from among the distances corresponding to the various sensor measurements is used for the pixel depth value.  It is important that the depth value of a pixel accurately reflects the distance from the reference plane to the closest surface of an object.”}; & para [0294] about {“The depth values of pixels in the corresponding positions of the thus aligned reference and real time sensor based side depth maps i.e. the value of the depth channel of the pixels, is then compared.  The difference in the depth values of each corresponding pair of pixels indicates the lateral offset of the pixels.  This may be assessed by consideration of the colour difference of the pixels, where the depth value of each pixel is represented by a colour.”}; & para [0295] about {“Next, after cropping of the reference image, a histogram of the difference in pixel depth value for corresponding pixels in the two depth maps is used to determine the lateral alignment offset between the depth maps--FIG. 20C.”};  & para [0297] about {“The mean difference in pixel depth value for the corresponding pixels in each slice (i.e. the lateral alignment offset), is plotted (y axis) with respect to longitudinal distance along the map/image (x axis).  Such a plot is shown in FIG. 21B.”};  & para [0299] about {“These steps are repeated as many times as is needed for there to be substantially zero longitudinal, lateral and heading offset between the real time depth map and the reference depth map.  FIG. 23B shows the sequential and repeated application of a longitudinal, lateral and heading offsets to a point cloud generated from vehicle sensor data until that point cloud substantially aligns with a point cloud generated from the reference depth map.”};  which together are the same as claimed limitations above)          
(see at least:   Sandblom ibidem and citations listed above)    
(see at least:   Hamer ibidem and citations listed above)            
(see at least:   Miksa ibidem and citations listed above)            



Dependent Claims 13-14 are rejected under 35 USC 103 as unpatentable over Kudrynski in view of Sandblom, Hamer and Miksa as applied to the rejection of independent Claim 12 above, and further in view of Pub. No. US 2010/ 0217455 filed by Stahlin et al. (hereinafter “Stahlin”), and as described below for each claim/ limitation.             

With respect to Claim 13, Kudrynski, Sandblom, Hamer and Miksa teach ---          
13. (New)  The method of claim 12, further comprising:    
(passing on information) regarding the vehicle position and the difference values to (a central server).            
(see at least:   Kudrynski ibidem and citations listed above)      
(see at least:   Sandblom ibidem and citations listed above)    
(see at least:   Hamer ibidem and citations listed above)            
(see at least:   Miksa ibidem and citations listed above)            

Kudrynski, Sandblom, Hamer and Miksa teach as disclosed above, but they may not explicitly disclose about ‘passing on information’ and ‘a central server’.  However, Stahlin teaches them explicitly.            
(see at least:   Stahlin Abstract and Summary of the Invention in paras [0005]-[0051]; & para 
[0014] about {“Furthermore, the digital map can either be stored in the vehicle or else be 
retrieved centrally on demand.  The location-bound relevant attribute is extracted from the map information of the digital map using a map matching algorithm which is used to represent the detected position on the digital.  Furthermore, the evaluation unit may be, for example, a computing unit within the vehicle, which computing unit determines the quality parameter autonomously.  Said quality parameter can be transmitted by means of close-range communication to other vehicles (car-to-car communication), wherein the driver assistance systems of the other vehicles can use the transmitted quality parameters.  Improved help for the driver with more up-to-date information can result from this.  In other words, a self-organizing network can be produced by means of these quality parameters and the combination of the car-to-car communication, as a result of which improved information is made available to the driver assistance systems.”}; & para [0039] about {“According to a further exemplary embodiment of the invention, the environmental data are selected from the group composed of measurement data of the measuring unit of the vehicle, statistical information of a digital map, dynamic information of a digital map, information from a communication of the vehicle with another vehicle, and information from a communication of the vehicle with an infrastructure element.”}; & para [0066] about {“FIG. 5 shows an architecture 500 for the control of a drive train of a vehicle.  A digital map 501 and a first computing unit 502 are shown here.  The latter are located in an information region 503 which does not need to be subject to any special safety restrictions, for example. A safety-relevant region 506 also comprises a telematic control unit 505, to which safety-relevant data 504 such as, for example, GPS, TCM, RTTI, FCD and C2X data can be made available.  The combination module 508, which establishes a representation of the environment from various environmental data of the vehicle, is located in a region 507, which can be secured with a safety standard such as, for example, SIL3.  In this context, the environmental data can be selected from the group composed of measurement data of the measuring unit of the vehicle, statistical information of a digital map, dynamic information of a digital map, information from a communication of the vehicle with another vehicle, and information from a communication of the vehicle with an infrastructure element.  The measuring unit is denoted by 509 here.”};  which together are the same as claimed limitations above to include ‘passing on information’); AND para  [0016] about {“For example, the central evaluation unit may be a central server.  In this context, the vehicle transmits, by means of a transmission unit, the value pair to the central evaluation unit and the latter determines the quality parameter on the basis of the value pair.  The quality parameter can be transmitted to the respective vehicle and also to other, previously uninvolved vehicle, by means of a back-transmission unit of the central evaluation unit.  As a result, the driver assistance system of the vehicle can use both the digital map data and the quality parameter as the basis for a decision.  However, back-transmission of the quality parameter into a database in which the digital map is stored is also possible.  However, such a central server is not necessary.  The evaluation can also take place within the vehicle or within another vehicle.  For example, the different vehicles can exchange their value pairs and/or their self-determined quality parameters with one another via vehicle-to-vehicle communication.”}; & para [0024] about {“In other words, it is therefore possible to make available a central system by means of which each individual vehicle transmits its measured values and extracted values as a value pair to a central unit such as a server.  The central evaluation unit registers all the incoming feedback information of the individual vehicles and calculates a central quality parameter.  In this context, the calculation takes place on the basis of the respective values of the further value pairs. In this context, the central evaluation unit can use each mathematical algorithm which employs the deviation between the measured value and the extracted value as a basis for the calculation of the quality parameter.  For example, the difference between the two values or the quotient of the two values can be determined.  By virtue of the central determination of the quality parameter and the plurality of the transmitted value pairs of an attribute of a position it is possible for the central evaluation unit to perform filtering & to reject incorrect measurements.  On the basis of statistical averaging by the evaluation unit, an improved quality parameter can be made available for the respective digital maps or the respective driver assistance systems of the respective vehicles.”}; & para [0044] about {“It is possible here that the quality parameter is determined independently within the vehicle by, for example, a computing unit and is made available to the driver assistance system.  However, it is also possible to transmit the value pair to a central server which serves as an evaluation unit.  Subsequent back transmission of the quality parameter determined by the server to the vehicle or to another central point for storage of the quality parameter is possible.  The device makes it possible to generate quality parameters which are independent of the original collection of the data. At the same time, redundancy is provided for the driver assistance system since the driver assistance system is provided not only with the digital map data but also with the quality parameters which are detected and generated independently thereof.  This can meet a necessary condition for certain safety applications.”}; & para [0063] about {“FIG. 2 shows a vehicle 101 with an inventive device 100 for establishing quality parameters, wherein the vehicle also has a transmission unit 108.  Furthermore, a central evaluation unit 201 is shown which may be embodied, for example, by a server.  This evaluation unit also has a transceiver 202 via which the vehicle 101 and the evaluation unit 201 can communicate.  203 shows the transmission of the value pair comprising the measured value and extracted value to the central evaluation unit.  In contrast, 204 shows the back transmission of the calculated quality parameter from the central evaluation unit to the vehicle.  Likewise it is possible that the central evaluation unit transmits, to a central storage unit 206, the quality parameter which is generated by said central evaluation unit.  This is shown by the arrow 205.  The quality parameter can be stored in the central storage unit 206, and the vehicle accesses the quality parameter stored there by means of a communication 207.”}; & Claim 27;  which together are the same as claimed limitations above to include ‘a central server’)   

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Kudrynski, Sandblom, Hamer and Miksa with the teachings of Stahlin.  The motivation to combine these references would be to provide improved methods of generating localisation reference data associated with a digital map e.g. for providing a "planning map", which may be used in determining the position of a vehicle relative to the map, as well as in other contexts (see para [0010] of Kudrynski), and achieving high track scores can be assessed by building detailed sensor models, and in improving present sensors or adding multiple sensors, also known as sensor fusion (see C1,~L35-37 of Sandblom), and to create digital road models in a backend from a plurality of sections, where each section represents a digital sub-model, and such a digital sub-model can be generated by a vehicle from camera images, which the vehicle records while driving along the road, and   such a digital sub-model is uploaded from the vehicle to the backend (see para [0004] of Hamer), and to enable a more practical and efficient implementation of the precise lane guidance system and method (see para [0033] of Miksa), and to provide accurate and reliable digital maps for use in driver assistance systems of a vehicle (see para [0004] of Stahlin).          



With respect to Claim 14, Kudrynski, Sandblom, Hamer, Miksa and Stahlin teach ---          
14. (New)   The method of claim 12, wherein if the map is classified as not up-to-date, the driver assistance system requests an update of the digital map from a central server.              
(see at least:   Kudrynski ibidem and citations listed above; & para [0133] about {“As mentioned above, the depth maps of the localisation reference data, and thus also of the real-time data, can be transformed so as to always be associated with a linear reference line. Due to this linearisation of the depth maps, when the navigable element is curved, it has be found that it is not possible to directly apply the determined longitudinal, lateral and/or heading corrections.  The Applicant has identified that a computationally efficient method of adjusting or correcting the current position of the vehicle relative to the digital map involves applying each of the corrections in a series of incremental, independent linear update steps.”};  & para [0260] about {“The reference scans can be obtained from specialist vehicles, such as mobile mapping vehicles, e.g. as shown in FIG. 3.  In preferred embodiments, however, the reference scans can be determined from the sensed environment data that is collected by vehicles as they travel along the navigable network.  This sensed environment data can be stored and periodically sent to the digital mapping company to create, maintain and update the localisation map.”}; & para [0299] for updating the digital map by applying longitudinal, lateral and heading offsets;  which together are the same as claimed limitations above)             
(see at least:   Sandblom ibidem and citations listed above)      
(see at least:   Hamer ibidem and citations listed above)            
(see at least:   Miksa ibidem and citations listed above)            
(see at least:   Stahlin ibidem and citations listed above to include for ‘a central server’)       




Dependent Claims 15-17 & 19-20 are rejected under 35 USC 103 as unpatentable over Kudrynski in view of Sandblom, Hamer and Miksa as applied to the rejection of independent Claim 12  above, and as described below for each claim/ limitation.             

With respect to Claim 15, Kudrynski, Sandblom, Hamer and Miksa teach ---          
15. (New)   The method of claim 12, wherein the setpoint feature properties are stored in the digital map.            
(see at least:   Kudrynski ibidem and citations listed above)      
(see at least:   Sandblom ibidem and citations listed above)    
(see at least:   Hamer ibidem and citations listed above; & para [0014] about {“It is also possible to consider temporal aspects in the minimization, i.e. the times at which the individual sections were generated.  In particular, the feature points of the highest degree of detail can change over time. Thus a tree looks different in summer than in winter, which results in different feature points.  If the time interval between two sections to be aligned is small, then the feature points of the highest degree of detail are weighted higher.  If the time interval between two sections to be aligned is large, then the objects and/or feature points of lower degrees of detail are weighted higher.”}; & paras [0017]-[0020] about {“[0017] The alignment by translation and rotation can be carried out by a SLAM (Simultaneous Localization and Mapping) procedure, such as, for example, Extended Kalman Filter (EKF) SLAM, Sparse Extended Information Filter (SEIF) SLAM and Unscented Kalman filter (UKF) SLAM.  The distance between different feature points in a section remains the same. …… [0018] In addition, the alignment by elongation or compression of a section can be performed with a non-rigid Iterative Closest Point (ICP) procedure.  It is also possible to “warp” different objects/features onto each other, wherein an arbitrary vector field of the first section is mapped onto an arbitrary vector field of the second section.  The ICP procedure delivers the correspondences with respect to the objects and/or features from the first and second section.  These correspondences define the vector field. …… 
[0019] Another aspect relates to a backend device.  This has a memory which is configured for providing first data relating to a first section and comprising objects and/or feature points characterized at least by their spatial position, said objects and/or feature points being classifiable into a plurality of degrees of detail, and providing second data relating to a second section and comprising objects and/or feature points characterized at least by their spatial position, said objects and/or feature points being classifiable into the plurality of degrees of detail.  The first section and the second section at least partially overlap.  The backend device additionally has one or more processors which are configured for generating and/or updating a digital model of at least one sub-region of a digital map, said digital model being assembled from sections originating from different sources, by aligning the first section and the second section relative to each other by minimizing a target functional, which has a weighted error term for each degree of detail of the plurality of degrees of detail, each error term describing a weighted deviation between the objects and/or feature points of the first section and the corresponding objects and/or feature points of the second section. …… [0020] A further aspect relates to a method for generating and/or updating a digital model of at least one sub-region of a digital map, said digital model being assembled from sections.  The system has a plurality of vehicles, which are configured for generating data relating to a section and comprising features characterized at least by their spatial position, said features being classifiable into a plurality of degrees of detail, from a plurality of recorded images and for transferring said data to a backend device.  In addition, the system comprises a backend device.  The backend device has a receiving device which is configured for receiving first data relating to a first section and comprising objects and/or feature points characterized at least by their spatial position, said objects and/or feature points being classifiable into a plurality of degrees of detail; and for receiving second data relating to a second section and comprising features characterized at least by their spatial position, said features being classifiable into a plurality of degrees of detail.  The first section and the second section at least partially overlap.  The backend device additionally has one or more processors which are configured for generating and/or updating a digital model of at least one sub-region of a digital map, said digital model being assembled from sections originating from the plurality of vehicles, by aligning the first section and the second section relative to each other by minimizing a target functional, which has a weighted error term for each degree of detail of the plurality of degrees of detail, each error term describing a weighted deviation between the objects and/or feature points of the first section and the corresponding objects and/or feature points of the second section.”};  which together are the same as claimed limitations above)                                         (see at least:   Miksa ibidem and citations listed above)         

With respect to Claim 16, Kudrynski, Sandblom, Hamer and Miksa teach ---          
16. (New)   The method of claim 12, wherein a plurality of the sensors are used for the [[ detecting.              
(see at least:   Kudrynski ibidem and citations listed above; & para [0038] about {“Preferably the distance to the surface of an object represented by the depth channel of each pixel of the localisation reference data (and/or the real-time scan data) is determined based upon a group of a plurality of sensed data points, each indicative of a distance to the surface of an object along the predetermined direction from the position of the pixel.  The data points may be obtained when performing a scan of the environment around the navigable element.  The group of sensed data points may be obtained from one or more types of sensor.  However, in some preferred embodiments the sensed data points comprise or consist of a group of data points sensed by a laser scanner or scanners.  In other words, the sensed data points comprise or consist of laser measurements.”}; & para  [0045] about {“In accordance with the invention in any of its aspects or embodiments, each pixel (in the localisation reference data and/or the real time scan data) includes a depth channel representing the distance to a surface of an object in the environment.  In preferred embodiments each pixel includes one or more further channels.  This may provide the depth map with one or more additional layers of information.  Each channel is preferably indicative of a value of a property obtained based upon one or more sensed data points, and preferably a group of a plurality of sensed data points.  The sensed data may be obtained from one or more sensors as earlier described.”}; & para [0051] about {“Each channel may comprise a value indicative of the relevant property.  The value is based upon applicable sensor data obtained, which may be obtained from one or more different types of sensor as appropriate, e.g. a camera for colour or texture data.  Each value may be based upon multiple sensed data points, and may be an average of values from said multiple sensed data points.”}; & para [0169] about {“The real time scan data point cloud is obtained using one or more sensors associated with the vehicle.  A single sensor, or multiple such sensors may be used, and in the latter case, any combination of sensor types may be used.  The sensors may include any one or ones of: a set of one or more laser scanners, a set of one or more radar scanners, and a set of one or more cameras e.g. a single camera or a pair of stereo cameras.”}; & para [0258] about {“By continually scanning the environment as the vehicle travels along the road, sensed environment data as shown in FIG. 8 can be collected.  The data 200 is the data collected from the left sensor 102, and shows the object 104.  The data 202 is the data collected from the right sensor 101, and shows the objects 106 and 108.”}; & para [0287] for group of sensor measurements; which together are the same as claimed limitations above)    
(see at least:   Sandblom ibidem and citations listed above)    
(see at least:   Hamer ibidem and citations listed above)         
(see at least:   Miksa ibidem and citations listed above)



With respect to Claim 17, Kudrynski, Sandblom, Hamer and Miksa teach ---          
17. (New)   The method of claim 12, wherein, for          
[[
[[           
(see at least:   Kudrynski ibidem and citations listed above; & para [0029] about {“Regardless of the orientation of the reference line, reference plane and the line along which the environment is projected onto the reference plane, in accordance with the invention in its various aspects and embodiments, it is advantageous for the at least one depth map to have a fixed longitudinal resolution and a variable vertical and/or depth resolution.  The at least one depth map of the localisation reference data (and/or real time scan data) preferably has a fixed longitudinal resolution and a variable vertical &/or depth resolution.  The variable vertical &/or depth resolution is preferably non-linear.  The portions of the depth map, e.g. raster image, closer to the ground and closer to the navigable element (and hence closer to a vehicle) may be shown in a higher resolution than portions of the depth map, e.g. raster image, higher above the ground and further away from the navigable element (and hence vehicle).  This maximises the information density at heights and depths which are more important for detection by vehicle sensors.”}; & para [0276] about {“The depth, coded by pixel value, is quantized with about 10 cm.  Although the depth map image resolution along the driving direction is 50 cm, the resolution of positioning is much higher.”};  AND para [0132] about {“In these aspects and embodiments of the invention, further steps may be taken to improve the determined heading offset, e.g. by filtering out noisy pixels, or weighting the mean pixel depth difference values within longitudinal sections of the depth map or image by reference to the number of significant pixels taken into account in the section.”};  which together are the same as claimed limitations above)        
(see at least:   Sandblom ibidem and citations listed above)      
(see at least:   Hamer ibidem and citations listed above; & para [0008] about {“The degrees of detail of the objects or feature points relate to a classification of these into different levels of resolution of the digital model.  A degree of detail can be assigned in particular to an object class.  For example, a first (lower) degree of detail can comprise the objects of the road fittings, in particular, road signs and street lights.  A second (medium) degree of detail can comprise road features, in particular lines of road markings.  A third (high) degree of detail can comprise 2D/ 3D feature points, which can be described by virtue of their position and a visual descriptor.”}; & para [0019] about {“Another aspect relates to a backend device. ......... The first section and the second section at least partially overlap.  The backend device additionally has one or more processors which are configured for generating and/ or updating a digital model of at least one sub-region of a digital map, said digital model being assembled from sections originating from different sources, by aligning the first section and the second section relative to each other by minimizing a target functional, which has a weighted error term for each degree of detail of the plurality of degrees of detail, each error term describing a weighted deviation between the objects and/or feature points of the first section and the corresponding objects and/or feature points of the second section.”};  & para [0020] about {“A further aspect relates to a method for generating and/or updating a digital model of at least one sub-region of a digital map, said digital model being assembled from sections. ......... The first section and the second section at least partially overlap.  The backend device additionally has one or more processors which are configured for generating and/or updating a digital model of at least one sub-region of a digital map, said digital model being assembled from sections originating from the plurality of vehicles, by aligning the first section and the second section relative to each other by minimizing a target functional, which has a weighted error term for each degree of detail of the plurality of degrees of detail, each error term describing a weighted deviation between the objects and/or feature points of the first section and the corresponding objects and/or feature points of the second section.”};  which together are the same as claimed limitations above)           
(see at least:   Miksa ibidem and citations listed above)               



Kudrynski, Sandblom, Hamer and Miksa teach ---          
[[ the environment model[[]]                
information regarding static objects is taken from the digital map, while dynamic objects are ascertained from processed sensor data of the at least one sensor.          
(see at least:   Kudrynski ibidem and citations listed above; & paras [0099] & [0195] for parked vehicles; & paras [0195] & [0268] for  vehicles stopped on the side of the road, etc,; which together are the same as claimed limitations above to include ‘static objects’;  AND paras [0016]-[0018], [0029], [0037]-[0038], [0040], [0045], [0064], [0067]-[0068], [0071], [0074]-[0075], [0081]-[0082], [0085]-[0086], [0090]-[0091], [0095]-[0096], [0099]-[0101], [0104], [0109]-[0110], [0115], [0120], [0128], [0134]-[0135],  [0150]-[0151], [0157]-[0158], [0164]-[0165], [0168]-[0169],   [0173]-[0174], [0200], [0204] & [0222] for real time scan data; & paras [0032], [0046], [0133] & [0257] for real time data; & para [0039] for moving objects; & para [0040] for real-time vehicle sensed data; & paras [0099] & [0195] for overtaking vehicles or vehicles travelling the same route in the opposite direction; & paras [0129] & [0168] for real time sensor data; & para [0170] for real time scanning using the vehicle sensor/s; & paras [0176], [0181]-[0182] & [0188]-[0192] for real time view/s; & para [0195] for real time scan data, real time image & temporary objects; & paras [0234]-[0236] for real time depth map/s; & para [0253] for received data in real time; & paras [0254]-[0255] for real-time scan of the environment around the vehicle; & para [0268] for non-stationary or temporary objects, such as other vehicles on the road; which together are the same as claimed limitations above to include ‘dynamic objects’)      
(see at least:   Sandblom ibidem and citations listed above)    
(see at least:   Hamer ibidem and citations listed above to include for ‘an environment model’; & para [0024] about {“FIG. 1 shows a block diagram of a system 100 for generating and/or updating a digital model of at least one sub-region of a digital map, said digital model being assembled from sections.  The system includes a backend device 102, a network 112 and two vehicles 114, 122.  The vehicles 114, 122 drive along a road 130 with two driving lanes that are separated by the dashed lane marking 134.  The first vehicle 116 has a camera 116 for recording images of environment in the direction of travel, represented by the dashed cone.  The first vehicle has a first processor 120, in which from environment images a first 2D/3D sub-model of the environment is computed.  This 2D/3D model represents an approximately 100.times.100 m large section of a digital overall model of the environment, or a digital map.  In the camera's field of view, environment points such as a road sign 132, the lines of the road marking 135, & a group of trees, which, which are represented in the 2D/3D sub-model as feature points of the environment.  The group of trees is modeled by a visual descriptor.  The environment points can be classified into different degrees of detail of the digital model.  The road sign 132 is an object of the lowest degree of detail, the road marking 134 is an object of the medium degree of detail and the group of trees with their characteristic tree crown silhouette is an object of the highest degree of detail.  The first vehicle 118 has a transmission/reception device 118 for transmitting the first 2D/3D sub-model via the network 112 to a transmission/ reception device 108 in the backend 102.  In the same manner as the first vehicle 114 the second vehicle 122 also has a camera 124 for recording images of the environment.  The second vehicle 122 has a second processor 128, in which a second 2D/3D sub-model of the environment is computed from the environment images.  The second vehicle 118 has a transmission/reception device 122 for transmitting the second 2D/3D sub-model via the network 112 to the transmission/reception device 108 in the backend 102.”}; & para [0011] about {“For example, the weights can be dynamically controlled in such a way that a coarse alignment of the sections relative to each other is carried out first, by minimizing the error terms of the lowest degree of detail.”};  which together are the same as claimed limitations above to include ‘an environment model’ and ‘the environment model’ and ‘dynamic objects’)        
(see at least:   Miksa ibidem and citations listed above)            



With respect to Claim 19, Kudrynski, Sandblom, Hamer and Miksa teach ---          
19. (New)   The method of claim 12, wherein the plurality of features include[[ at least one of a road marking, a reflector post, a guardrail, a traffic light, a traffic sign, a passable area, a traffic density, a 3-D world model and/or a speed profile.            
(see at least:   Kudrynski ibidem and citations listed above; & road 30, road surface 32, road markings 34; & para [0039] about {“Within that area, there may be objects located at different depths relative to the reference plane, including objects which may overlap another object over only a short distance in either dimension, e.g. trees, lampposts, walls, as well as moving objects.”};  which together are the same as claimed limitations above)        
(see at least:   Sandblom ibidem and citations listed above) 
(see at least:   Hamer ibidem and citations listed above)      



With respect to Claim 20, Kudrynski, Sandblom, Hamer and Miksa teach ---          
20. (New)   The method of claim 12, wherein the detected at least one [[actual feature property includes [[at least one property of the following properties of the feature:     
a 5[BOSC.P11366US] geographic position, dimensions, a color, and a location relative to the HAV.          
(see at least:   Kudrynski ibidem and citations listed above; & para [0003] about {“For example, each node will typically have geographical coordinates to define its real-world position, e.g. latitude and longitude.”}; & para [0004] about {“such as guidance with respect to a determined route, and the provision of traffic and travel information relative to the current position or predicted future position based on a determined route.”}; & para [0007] about {“The absolute positioning device 20 provides geographical coordinates of the vehicle,”}; & para [0008] about {“FIG. 6 shows a side view projection; the colour in each picture being representative of the distance to the road.”}; & para [0009] about {“it is necessary to know the position of a vehicle relative to the planning map to a high degree of accuracy.......where positions relative to the digital map are required at sub-metre accuracy even when travelling at high speeds on the road network.”}; & para [0010] about {“e.g. for providing a "planning map", which may be used in determining the position of a vehicle relative to the map, as well as in other contexts.”}; & para [0039] about {“Within that area, there may be objects located at different depths relative to the reference plane, including objects which may overlap another object over only a short distance in either dimension, e.g.  trees, lampposts, walls, as well as moving objects.”}; & para [0040] about {“the closest depth value or closest mode values are likely to relate to the tree, rather than the building, reflecting the true position of the closest object.”}; & paras [0051]-[0052] for colour, texture; & para [0064] about {“In some preferred embodiments the data is used in determining a position of a vehicle relative to the digital map.  The digital map thus comprises data representative of navigable elements along which the vehicle is travelling. ...... and using the determined alignment offset to adjust the deemed current position to determine the position of the vehicle relative to the digital map.”}; & paras [0065], [0072], [0078], [0087], [0107] & [0126] about {“there is provided a method of determining a position of a vehicle relative to a digital map,”}; & paras [0069], [0076], [0083] & [0092] about {“using the determined alignment offset to adjust the deemed current position to determine the position of the vehicle relative to the digital map.”}; & para [0086] about {“there is provided a method of continually determining a position of a vehicle relative to a digital map;......retrieving localisation reference data associated with the digital map for a deemed current position of the vehicle in relation to the digital map, ...... The position of the vehicle relative to the digital map can therefore always be known to a high degree of accuracy. ...... the present invention may allow real time scan and reference data to be compared such that the position of the vehicle relative to the digital map is always known to a high degree of accuracy.”}; & paras [0102], [0103] & [0112] about {“The determined longitudinal alignment offset is used to adjust the deemed current position to adjust the longitudinal position of the vehicle relative to the digital map.”}; & para [0104] about {“and using the determined lateral and longitudinal alignment offsets to adjust the deemed current position to determine the position of the vehicle relative to the digital map.”}; & paras [0117] & [0123] for colour/s; & para [0118] about {“the current longitudinal and lateral positions of the vehicle relative to the digital map may be adjusted.”}; & para [0119] about {“the absolute position is preferably matched to the digital map to determine an initial position relative to the digital map; the longitudinal and/or lateral corrections are then applied to the initial position to improve the position relative to the digital map.”}; & para [0133] about {“The Applicant has identified that a computationally efficient method of adjusting or correcting the current position of the vehicle relative to the digital map involves applying each of the corrections in a series of incremental, independent linear update steps.”}; & para [0134] about {“a determined longitudinal offset is applied to the current position of the vehicle relative to the digital map, ...... A lateral offset, determined using the recomputed real time scan data, is then applied to the adjusted position of the vehicle relative to the digital map, ...... A skew, i.e., heading offset, determined using the recomputed real time scan data, is then applied to the further adjusted position of the vehicle relative to the digital map,”}; & paras [0148], [0152], [0154], [0159], [0161], [0166] & [0192] for position of a/the vehicle relative to; & para [0252] about {“It has been recognised that an improved method for determining the position of a device, such as a vehicle, relative to a digital map (representative of a navigable network, e.g. road network) is required.  In particular, it is required that the longitudinal position of the device relative to the digital map can be accurately determined, e.g. to sub-metre accuracy.”}; & para [0254] about {“The position of the vehicle relative to the digital map can therefore always be known to a high degree of accuracy.”}; & paras [0263] & [0265] for colour/ RGB images or greyscale images; & para [0271] about {“FIG. 12 ...... which can then be used to adjust the longitudinal position of the vehicle relative to the digital map.”}; & para [0276] for dimensions; & para [0299] about {“In particular, in step (1) a longitudinal offset is determined using vehicle sensor data and a reference depth map that is based on the current deemed position of the vehicle relative to a digital map (e.g. obtained using GPS). The longitudinal offset is then applied to adjust the deemed position of the vehicle relative to a digital map and the reference depth map is recomputed based on the adjusted position.  Then, in step (2), a lateral offset is determined using the vehicle sensor data and the recomputed reference depth map.  The lateral offset is then applied to further adjust the deemed position of the vehicle relative to the digital map and the reference depth map is again recomputed based on the adjusted position.  Finally, at step (3), a heading offset or skew is determined using the vehicle sensor data and the recomputed reference depth map.  The heading offset is then applied to further adjust the deemed position of the vehicle relative to the digital map and the reference depth map is again recomputed based on the adjusted position.”}; which together are the same as claimed limitations above)    
(see at least:   Sandblom ibidem and citations listed above)
(see at least:   Hamer ibidem and citations listed above)          
(see at least:   Miksa ibidem and citations listed above)             




With respect to Claim 21, the limitations of this system claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 12-20 as described above using cited references of Kudrynski, Sandblom, Hamer, Miksa and Stahlin, because the limitations of this system Claim 21 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 12-20 as described above.            


With respect to Claim 22, the limitations of this non-transitory computer readable medium claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 12-20 as described above using cited references of Kudrynski, Sandblom, Hamer, Miksa and Stahlin, because the limitations of this non-transitory computer readable medium Claim 22 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 12-20 as described above.            

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be 
shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Response to Arguments 
Applicant's remarks and claim amendments dated 04 JANUARY 2022 with respect to the rejection of amended Claims 12-17 & 19-22 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 12-17 & 19- 22 has been maintained as described above.  Additionally, Examiner notes that all of the previous rejections under 35 USC §112, second paragraph, and all of the previous Claim Objections and Abstract Objections have been withdrawn as noted above.  Thus, the rejection of amended Claims 12-17 & 19-22, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding new references (Sandblom and Miksa) and adding previously used Hamer reference for rejection of independent Claim 12 now, and adding citations/paras from already used references that have been added in response to the Applicant’s latest claim amendments and remarks, while withdrawing previously used Yamashita reference.                       

Applicant's arguments with respect to rejection of Claims 12-17 & 19-22 under 35 USC 103 have been considered, but they are moot in view of the new ground/s of rejection (Sandblom, Miksa and Hamer references), which were necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).          

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).        

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).                  
 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.              

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.                  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.              

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691